It is now 71 years since our Organization, the United Nations, was created to ensure peace, security, cooperation, economic development and respect for human rights worldwide. During those 71 years, our Organization has been successful in those areas. That success would have been impossible without the work and unwavering dedication shown by the tens of thousands of women and men employed today by the United Nation. I would like to take this opportunity to honour them.
I also pay tribute to Secretary-General Ban Ki-moon, who has led our Organization with courage and wisdom throughout the past decade. I congratulate him on his work, particularly regarding the Paris Agreement on Climate Change, where his commitment proved instrumental, and also for his role in the adoption of the 2030 Agenda for Sustainable Development. Finally, I would like to express once again our gratitude for his commitment to Africa, and to the Niger in particular. We could always count on his support during the multifaceted crises that our country has experienced in recent years.
In September last year, we adopted the 2030 Agenda for Sustainable Development, which aims to eradicate poverty by that year and leave no one behind in the process. At the heart of that project is our commitment to place mankind at the centre of development and meet the requirements and limitations of our planet Earth in terms of our production and consumption habits.
Two months later, the adoption of the Paris Agreement on Climate Change came to complete that important campaign through a package of actions aiming, on the one hand, at limiting the rise in the average global temperature to less than 2°C, thanks to courageous measures to mitigate the causes of climate change, and on the other hand, at taking measures to strengthen resilience in the face of climate change. Therefore, the theme of this session — “The Sustainable Development Goals: a universal push to transform our world” — is very much in line with the transformational vision and mission of the climate-change programme.
The evaluation of the Millennium Development Goals (MDGs) in late 2015 showed that even though not all the Goals were met, remarkable progress had indeed been made. We note in that connection that in the fight against poverty, the goal of halving the number of people living in extreme poverty was achieved in 2010. Similarly, in education, the number of school- age children not in school was halved, and in the health area, infant and maternal mortality was also halved.
Unfortunately, those positive results hide huge disparities and inequalities. In fact, those results were strongly influenced by progress in Asia and Latin America owing to high and sustained growth rates there over the period. African countries, especially those in the sub-Saharan region, have seen little progress and continue to face significant challenges in terms of development and the fight against poverty.
The results obtained through the achievement of the MDGs are the starting point from which we begin our journey towards fulfilling the Sustainable Development Goals by 2030. Our capacity to achieve our goals by that deadline will depend on our ability to change political and economic conditions, both in individual countries and on a global scale. It will also depend on our ability to honour the commitments we undertook at the Paris Conference on Climate Change.
Turning to political and economic conditions, the current situation does not inspire optimism. It is, therefore, essential that we create a new type of political and economic governance worldwide. In the economic sphere, it is obvious that the functioning of the global economy must be fully re-evaluated. We need to find a better balance between speculative financial capital and industrial capital by orienting more capital towards the real economy. Such a new approach would enable developing countries to receive more capital and more investment. That, in turn, would sustain stronger economic growth, which would lead to global economic growth and stability.
International measures to support direct foreign investment in the least developed countries are important, something that we should put in place as soon as possible. They are crucial in the framework of the support that that group of countries requires in order to realize economic and social development. The fact that such a programme seeks to strengthen assistance to those countries that need it most, specifically the least developed countries, reveals the inclusive dimension of the programme. We welcome in particular the willingness to step up the implementation of the Programme of Action for the Least Developed Countries for the Decade 2011-2020, reaffirmed in the Istanbul Declaration, and the Programme of Action resulting from the Midterm Review Conference for the Istanbul Programme of Action for the Least Developed Countries, held in Antalya, Turkey, last May.
The Technology Bank for the Least Developed Countries, whose first three-year strategic plan was approved by its governing body in July, will be commissioned in 2017 and will be a valuable instrument for promoting infrastructure development, diversifying production and creating added value. That is essential for strengthening income-generation and increasing the incomes of people in those countries.
Reforming the international financial system, creating new possibilities for access to sources of financing, and establishing an adequate framework for restructuring sovereign debt are all are indispensable measures if we are to strengthen the economic capabilities of developing countries in the area of financing sustainable development. The same applies to mobilizing the private sector and encouraging it to take a greater stake in working towards the goals of collective development.
With regard to the United Nations, we encourage the long-term positioning of United Nations funds, programmes and agencies to favour development. Such an approach is about promoting consistency and complementarity, which are key for the development work of those entities to be effective. Programmes that are at the centre of the Sustainable Development Goals (SDGs) must make it possible for Africa to become better integrated into global trade. But that integration will be beneficial to the continent only if we put an end to the unequal terms of trade.
Several studies have in fact demonstrated that if the share of African countries in global trade were to increase by only 1 per cent, that would provide additional annual income of more than $200 billion — about five times the amount received by Africa in the form of official development assistance. Concretely, Africa would receive greater resources if the unequal exchanges were discontinued.
Africa must also have the firm political resolve to develop intra-African commerce, which now accounts for only 10 per cent of trade. We need for it to reach a level that would strengthen our position in global trade.
Reaching the Sustainable Development Goals will be feasible only with greater synergy in action, robust solidarity and, most importantly, respect for all of the commitments undertaken by the global partnerships for development.
On the political front, the United Nations needs thorough reform. The governance of the United Nations, in particular the Security Council, needs to be reviewed. That process is long overdue. The Organization should be made effective and legitimate in the way it addresses essential issues of peace and international security. The reform must rectify the existing anachronisms — both the current system of geographical representation in the Council, and the methods whereby decisions are taken. The consequences of those methods are sometimes disastrous and have had effects that are the opposite of what is sought.
On the modalities of Security Council decision-making, it is essential that the countries most affected in issues before the Council, especially the neighbouring countries of countries in conflict, be involved and heard in the conflict-resolution process. Neighbouring countries, which often share the same communities on both sides of the borders, are the first to suffer from the effects of conflict. The Council must therefore absolutely take into account the concerns expressed by those countries so as to avoid situations of the kind that currently exists in Libya.
The field of peacekeeping operations is of particular interest to the Niger, a country that is engaged in a merciless struggle against terrorism and in protecting its territory. Based on experience, and faced with the evidence of the inadequacy of current approaches to peacekeeping, which have shown their limits on many occasions, we are convinced that those approaches can and should be improved. In that regard, the Niger believes that the mandates of certain United Nations missions urgently need revision so as to strengthen their offensive capabilities, with a view to improving their ability to respond to the challenge of protecting civilians.
My country fully supports a major strategic change, particularly given the general trend of attacks by warring parties and other non-State groups against civilians.
For the populations concerned, it is inconceivable that, in the face of terrorist acts and abuses inflicted on local people, the peacekeeping missions deployed on the ground to protect them are powerless to avert the imminent massacres of civilians at the most crucial moments. The missions must be able to take decisive and effective action.
In reality, no one can predict what is going to happen between now and 2030. All we can say is that we will not be able to achieve the Sustainable Development Goals unless there is a profound change in political and economic governance. We live in an uncertain world. We live in an unstable world that is facing all types of visible and invisible threats. Achieving the SDGs in an unstable and chaotic world will therefore be a non-linear, unstable and chaotic process that can suffer great impacts from small things.
I recall the famous metaphor of the so-called butterfly effect, whereby a butterfly flapping its wings in Brazil can cause a storm in Texas. The butterfly effect is that drop of water that makes the vase overflow. The signs of tension that we see here and there in the world can be the little sparks that might provoke a vast fire. These signs of tension are currently being obscured by the fight against terrorism, but the rivalries and other competitions among the great Powers can lead to irreparable consequences.
Small countries often bear the costs of the rivalries of the great Powers and suffer the consequences of some of their failures to understand. The chaos that we are currently seeing in Libya and its impacts on neighbouring countries attest to that fact. Those effects and the presence of terrorist organizations in northern Mali and in the Lake Chad Basin, where Boko Haram is committing atrocities, could irreparably compromise the ability of the countries affected to achieve the Sustainable Development Goals by 2030. In the Niger, where Boko Haram carries out regular incursions, we have more than 167,000 internally displaced persons, about a 100,000 refugees at risk of starvation and epidemics, and more than 18,000 children who cannot go to school. It is therefore urgent that we stabilize the situation in Libya. It is urgent that we help Libya to emerge from that chaos. It is urgent that we stabilize Mali and neutralize terrorists. It is urgent that we support the Multinational Joint Task Force that is operating in the Lake Chad Basin against Boko Haram.
The terrorist threats at our doorstep have led our country to redirect significant resources to the security sector. Without that, the Niger could have achieved the Millennium Development Goals and started the process of implementing the SDGs under much better conditions. Ten per cent of our budgetary resources have been oriented towards defence and security. In spite of that, the Niger was able to reduce poverty from 63 per cent in 2011 to 45 per cent in 2015, to achieve MDG 1, on reducing extreme hunger and poverty by half, Goal 4, on significantly reducing child and maternal mortality, and the MDG target on access to water and sanitation in urban areas.
Our recovery programme will allow us to further improve those results and move toward the implementation of the SDGs. My ambition is to leave the country, at the end of my last term, radically transformed — a Niger where democratic institutions are stronger, where the fight against corruption has made great strides, and where inequalities have been beaten back and the middle class has grown; a united, peaceful and safe Niger with zero hunger and well equipped with infrastructure of every kind; a Niger that has made good progress on its demographic transition process, where school is free and compulsory for all persons under 16 years, where 40 per cent of our children attend vocational and technical training and leave with a trade or profession, and where universities train the most competent professionals for the subregion; a Niger with access to health, where clean water and sanitation are ensured and where employment, specifically for young people, is abundant; and, finally, a country resolutely engaged on the way to the unity of our continent — in other words, a Niger resolutely set along the way to the Sustainable Development Goals.
